DETAILED ACTION
Claims 1-2, 6, 8-16, 18, 20-22 and 24 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on January 26, 2021 has been entered.
Claims 1-2, 6, 8-16, 18, 20-22 and 24 are pending. Claims 4-5 are cancelled. Claim 24 is newly added. Claims 1-2 and 6 are amended. 
 Applicant’s arguments, filed January 26, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his elections without traverse of (i) SLFN11 as the single disclosed species of gene to be detected, (ii) talazoparib as the single disclosed species of PARP inhibitor to be administered, (iii) SLFN11 as the single disclosed species of gene with increased expression in the subject, and (iv) TP53 as the single disclosed species of genetic mutation expressed by the subject, as stated in the reply filed July 3, 2019, which are still in effect over the claims.
In the non-final Office Action dated October 31, 2019, claims 1-8 and 10-23 were under examination, and claim 9 was withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Applicant’s reply filed March 30, 2020 cancelled claims 3, 7, 17, 19 and 23, leaving claims 1, 2, 4-6, 8, 10-16, 18 and 20-22 pending and subject to examination based on their previously examined status 
Accordingly, claims 9 and 15 are properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 1-2, 4-6, 8, 10-14, 16, 18 and 20-22, as well as newly added claim 24, are directed to the subject matter elected for examination and are treated on the merits infra.

Errors Noted in Claim Listing Filed January 26, 2021
	Applicant’s claim listing filed January 26, 2021 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 37 C.F.R. §1.121(c) states that, “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not entered).” 37 C.F.R. §1.121(c)(2) further states, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”.
In the claim listing filed January 26, 2021, Applicant presents the text of claims 1, 2 and 6 with markings to indicate the changes made to such claims relative to the claim listing filed March 30, 2020, which is improper. Applicant should note that the claim amendments filed December 9, 2020 (which 
Applicant is notified that any future submissions that do not explicitly comply with the requirements of 37 C.F.R. §1.121(c) may not be entered into the record at the discretion of the Examiner (and, if not entered, notice to this effect will be mailed to Applicant). Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-bona fide attempts at reply. Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule.



Amendment to the Specification
	In the December 9, 2020 submission, Applicant sought amendment to the specification at p.8, para.[0036] of the as-filed specification, as well as p.50, para.[0186] of the as-filed specification, by presenting replacement paragraphs and a specific instruction to replace such paragraphs with the amended paragraphs (which were also presented with the proper markings to indicate the changes made relative to the originally filed specification filed in the instant application on April 25, 2018) pursuant to the requirements of 37 C.F.R. §1.121(b)). As indicated at p.3 of the December 24, 2020 Advisory Action, Applicant was notified that the amendment to the specification at para.[0036] and para.[0186] was entered into the record. 
	Applicant now submits an identical amendment to the specification, again at p.8, para.[0036] and p.50, para.[0186], in the papers filed January 26, 2021, which fails to comply with 37 C.F.R. §1.121(b)(5), which states that “[o]nce a paragraph or section is amended in a first amendment document, the paragraph or section shall not be represented in a subsequent amendment document unless it is amended again or a substitute specification is provided.” The provision of this same amendment – identical to that previously filed December 9, 2020 and which was already entered into the record – is improper, per 37 C.F.R. §1.121(b)(5). However, in the interest of compact prosecution and completeness of the record, Applicant is again notified that such amendment is entered into the record, but is advised that such amendment should not be represented again in any subsequent amendment document, unless such paragraph is being newly amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 2 and 18, as well as newly added claim 24, are rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Tang et al. (“SLFN11 Is a Transcriptional Target of EWS-FLI1 and a Determinant of Drug Response in Ewing Sarcoma”, Clin Cancer Res, 2015 September 15, 21(18):4184-4193, Published Online March 16, 2015, cited by Applicant in the 07/03/19 IDS),
each already of record, for the reasons of record set forth at p.4-7 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference.
Newly amended claim 2 now narrows the PARP inhibitor to be administered as talazoparib, or a pharmaceutically acceptable salt thereof. 
Newly added claim 24 further limits the talazoparib of claim 2 to, specifically, the tosylate salt.
As the previously set forth grounds for rejection at p.4-7 of the July 9, 2020 final Office Action clearly address this embodiment in which the PARP inhibitor administered is BMN673, also known as 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Wainberg et al. does not teach or suggest a step of detecting SLFN11 in a SCLC tumor cell sample from the SCLC subject prior to administering the PARP inhibitor talazoparib” (Remarks, p.10). Applicant contends that Tang et al. does not cure the deficiencies of Wainberg et al. because it "merely contemplates the influence of SLFN11 in Ewing sarcoma”, opining that “Ewing sarcoma and SCLC are two different pathologies and a person of ordinary skill in the art contemplating the teachings of Tang would have no reasonable expectation that its teachings also apply to SCLC” (Remarks, p.10). 
The arguments have been fully and carefully considered, but remain unpersuasive. 
Applicant advances the argument that Wainberg et al. cannot apply as valid prior art over the instantly claimed method because Wainberg et al. does not explicitly teach the instantly claimed step of detecting SLFN11. This position is defective, however, as it essentially takes issue with the fact that Wainberg et al. does not explicitly anticipate the claims. Applicant is reminded that anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. In the grounds for rejection, it was clearly admitted that Wainberg et al. does not explicitly teach a step of detecting SLFN11 in a SCLC tumor cell sample from the SCLC subject prior to administering the PARP inhibitor talazoparib. Such difference, however, was remedied by the teachings of Tang et al. for the reasons provided therein in support. Applicant should note that there is no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have reasonably suggested to the ordinarily skilled artisan.

For these reasons supra, rejection of claims 2, 18 and 24 is proper. 

2.	Claim 16 remains rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Tang et al. (“SLFN11 Is a Transcriptional Target of EWS-FLI1 and a Determinant of Drug Response in Ewing Sarcoma”, Clin Cancer Res, 2015 September 15, 21(18):4184-4193, Published Online March 16, 2015, cited by Applicant in the 07/03/19 IDS), 
as applied to claims 2, 18 and 24 above,
Current Genomics, 2007; 8:234-251),
each already of record, for the reasons of record set forth at p.7-8 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that "[c]laim 16 depends from claim 2" and "[t]he deficiencies with respect to the combinations of Wainberg et al. and Tang et al. have been addressed above with respect to claim 2 and are hereby incorporated by reference" (Remarks, p.11). 
The arguments have been fully and carefully considered, but remain unpersuasive.
Applicant’s remarks are predicated upon his allegation that the combination of Wainberg et al. in view of Tang et al. is deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Deepak et al. as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Tang et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 16 is proper. 

3.	Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Tang et al. (“SLFN11 Is a Transcriptional Target of EWS-FLI1 and a Determinant of Drug Response in Ewing Sarcoma”, Clin Cancer Res, 2015 September 15, 21(18):4184-4193, Published Online March 16, 2015, cited by Applicant in the 07/03/19 IDS), 
as applied to claims 2, 18 and 24 above,
further in view of McCabe et al. (“Deficiency in the Repair of DNA Damage by Homologous Recombination and Sensitivity to Poly(ADP-Ribose) Polymerase Inhibition”, Cancer Res, 2006; 66(16):8109-8115), 
each already of record, for the reasons of record set forth at p.8-10 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that "[c]laim 20 depends from claim 18", which depends from claim 2, and "[t]he deficiencies with respect to the combinations of Wainberg et al. and Tang et al. have been addressed above with respect to claim 2 and are hereby incorporated by reference" (Remarks, p.12).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the combination of Wainberg et al. in view of Tang et al. is deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of McCabe et al. as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Tang et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 20 is proper.

4.	Claims 1, 4-6, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Murai et al. (“Abstract 1718: Schlafen 11 (SLFN11) is a Critical Determinant of Cellular Sensitivity to PARP Inhibitors”, Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; Cancer Res, 2014; 74(19 Suppl), Abstract 1718, cited by Applicant),
each already of record, for the reasons of record set forth at p.10-13 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now narrows the PARP inhibitor to be administered as talazoparib, or a pharmaceutically acceptable salt thereof. 
As the previously set forth grounds for rejection at p.10-13 of the July 9, 2020 final Office Action clearly address this embodiment in which the PARP inhibitor administered is BMN673, also known as talazoparib tosylate (as evidenced by previously cited Agrawal et al.), Applicant’s amended claim 1 remains properly included in the instant rejection. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that "Wainberg et al. does not teach or suggest a step of detecting SLFN11 in a SCLC tumor cell sample from the SCLC subject prior to administering the PARP inhibitor talazoparib" (Remarks, p.13). Applicant contends that Murai teaches only that SLFN11 was positively correlated to talazoparib sensitivity, but studied this correlation only in prostate cells and Ewing sarcoma cells, not SCLC (Remarks, p.13). Applicant argues there is no reasonable expectation of success that a SCLC tumor would exhibit high SLFN11 expression (Remarks, p.13).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the rejection did not allege that Wainberg et al. alone taught the instantly claimed step of detecting SLFN11 in a SCLC tumor cell sample from a SCLC subject prior to administering the PARP inhibitor talazoparib. This was the purpose of citing to Murai et al., and also implicit in the fact that the instant rejection is an AIA  35 U.S.C. §103 rejection for prima facie obviousness - not a rejection under AIA  35 U.S.C. §102 for anticipation. Also, Applicant takes an unreasonably narrow interpretation of Murai’s teachings, focusing on the fact that his experimental studies explored SLFN11 expression in prostate or Ewing sarcoma cells to deduce sensitivity to the PARP inhibitor talazoparib. This neglects to consider the fact that Murai clearly suggests that SLFN11 expression may constitute a useful biomarker to identify sensitivity to PARP inhibitors, particularly BMN673 (talazoparib tosylate). Applicant should note that this provides at least a reasonable expectation of success in using SLFN11 expression in another type of tumor - in this case, SCLC - to identify potential sensitivity to PARP inhibition using talazoparib tosylate. Applicant is reminded that obviousness requires only a reasonable expectation of success, not absolute predictability. MPEP §2143.
For these reasons supra, rejection of claims 1, 4-6, 8, 10 and 13 is proper.

5.	Claims 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Murai et al. (“Abstract 1718: Schlafen 11 (SLFN11) is a Critical Determinant of Cellular Sensitivity to PARP Inhibitors”, Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; Cancer Res, 2014; 74(19 Suppl), Abstract 1718, cited by Applicant), 
as applied above to claims 1, 4-6, 8, 10 and 13,
further in view of Owonikoko et al. (“Poly (ADP) Ribose Polymerase Enzyme Inhibitor, Veliparib, Potentiates Chemotherapy and Radiation in vitro and in vivo in Small Cell Lung Cancer”, Cancer Medicine, 2014; 3(6):1579-1594, cited by Applicant in the 07/03/19 IDS),
each already of record, for the reasons of record set forth at p.13-14 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laims 11 and 12 depend from claim 1” and “[t]he deficiencies with respect to the combinations of Wainberg et al. and Murai et al. have been addressed above with respect to claim 1 and are hereby incorporated by reference" (Remarks, p.14). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the combination of Wainberg et al. in view of Murai et al. is deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Owonikoko et al. as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Murai et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claims 11-12 is proper. 

6.	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Murai et al. (“Abstract 1718: Schlafen 11 (SLFN11) is a Critical Determinant of Cellular Sensitivity to PARP Inhibitors”, Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; Cancer Res, 2014; 74(19 Suppl), Abstract 1718, cited by Applicant), 
as applied above to claims 1, 4-6, 8, 10 and 13,
further in view of McCabe et al. (“Deficiency in the Repair of DNA Damage by Homologous Recombination and Sensitivity to Poly(ADP-Ribose) Polymerase Inhibition”, Cancer Res, 2006; 66(16):8109-8115), 
each already of record, for the reasons of record set forth at p.15-16 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laim 14 depends from claim 1” and “[t]he deficiencies with respect to the combinations of Wainberg et al. and Murai et al. have been addressed above with respect to claim 1 and are hereby incorporated by reference" (Remarks, p.14). 
The arguments have been fully and carefully considered, but are not found persuasive. 
supra. As a result, Applicant’s evaluation of McCabe et al. as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Murai et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 14 is proper. 

7.	Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
citing to Agrawal et al. (“Targeted Therapy for Genetic Cancer Syndromes: Fanconi Anemia, Medullary Thyroid Cancer, Tuberous Sclerosis, and RASopathies”, Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Murai et al. (“Abstract 1718: Schlafen 11 (SLFN11) is a Critical Determinant of Cellular Sensitivity to PARP Inhibitors”, Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; Cancer Res, 2014; 74(19 Suppl), Abstract 1718, cited by Applicant), 
as applied above to claims 1, 4-6, 8, 10 and 13,
further in view of Rosell et al. (“A Genetic Snapshot of Small Cell Lung Cancer”, Cancer Discov, 2012; 2(9):769-771), 


Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laim 21 depends from claim 1” and “[t]he deficiencies with respect to the combinations of Wainberg et al. and Murai et al. have been addressed above with respect to claim 1 and are hereby incorporated by reference" (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the combination of Wainberg et al. in view of Murai et al. is deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of Rosell et al. as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Murai et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under AIA  35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 21 is proper. 

8.	Claim 22 remains rejected under 35 U.S.C. 103 as being unpatentable over Wainberg et al. (“Safety and Antitumor Activity of the PARP Inhibitor BMN673 in a Phase I Trial Recruiting Metastatic Small-Cell Lung Cancer (SCLC) and Germline BRCA-Mutation Carrier Cancer Patients”, 2014 ASCO Annual Meeting, Presented June 1, 2014; Abstract 7522),
Discovery Medicine, 2015 February; 19(103):101-108) as evidence,
in view of Murai et al. (“Abstract 1718: Schlafen 11 (SLFN11) is a Critical Determinant of Cellular Sensitivity to PARP Inhibitors”, Proceedings of the 105th Annual Meeting of the American Association for Cancer Research; 2014 Apr 5-9; Cancer Res, 2014; 74(19 Suppl), Abstract 1718, cited by Applicant), 
as applied above to claims 1, 4-6, 8, 10 and 13,
further in view of McGill (“Tutorial: RMA Analysis Using the Microarray Platform Website”, Online, Published October 2003 as evidenced by attached Google cache, p.1-12), 
each already of record, for the reasons of record set forth at p.17-19 of the previous Office Action dated July 9, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laim 22 depends from claim 1” and “[t]he deficiencies with respect to the combinations of Wainberg et al. and Murai et al. have been addressed above with respect to claim 1 and are hereby incorporated by reference" (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s remarks are predicated upon his allegation that the combination of Wainberg et al. in view of Murai et al. is deficient, but this allegation is unavailing for the reasons set forth supra. As a result, Applicant’s evaluation of McGill as being deficient for failing to supply the missing teachings of Wainberg et al. and/or Murai et al. - or even to teach the entirety of the claimed invention - is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish non-obviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have collectively suggested to the ordinarily skilled artisan when combined. Also, there is no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
For these reasons supra, rejection of claim 22 is proper. 

Conclusion
Rejection of claims 1-2, 4-6, 8, 10-14, 16, 18, 20-22 and 24 is proper.
Claims 9 and 15 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 15, 2021